Citation Nr: 0515685	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder, variously diagnosed as schizoaffective 
disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel





INTRODUCTION

The appellant served in the Air Force Reserve from February 
1985 to February 1993.  She has several periods of active 
duty for training (ACDUTRA), to include one period from April 
1985 to July 1985.  The remainder of these periods lasted 
approximately one week each, with the last period ending 
January 21, 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
appellant's previously denied claim for service connection.

The Board notes that the appellant was scheduled for a Video 
Conference Hearing in May 2005, however she failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2004).  Accordingly, this appellant's 
request for a hearing is considered withdrawn. 


FINDINGS OF FACT

1.  In April 1992, the RO denied a claim for service 
connection for a mental disorder.  The appellant did not 
appeal this decision.

2.  Evidence presented since the April 1992 denial bears 
directly on the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1992 RO decision denying service connection for 
a mental disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  Evidence added to the record since the April 1992 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a mental disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence for Service Connection Claims

Service connection may be established for disability 
resulting from injury or disease incurred in active duty 
service or for a preexisting injury or disease that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  For 
members of the Reserve, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or for 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The appellant contends she is entitled to service connection 
for a mental disability, specifically schizoaffective 
disorder, because of she was first diagnosed with the 
condition while in the Air Force Reserve.  By rating decision 
in April 1992, the RO denied the appellant's claim on the 
basis that the evidence did not establish that the appellant 
incurred or aggravated a mental condition during any period 
of active duty or active duty for training.  The evidence of 
record at that time consisted of the appellant's service 
medical records and a December 1991 VA examination.  The 
appellant did not appeal the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim." 

The definition of new and material evidence was amended in 
2001.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date,  in 
May 2001, the law in effect when the claim was filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), it was noted that "such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a appellant's injury or disability, even where it would 
not be enough to convince the Board to grant the claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the appellant to 
reopen her claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In May 2001, the appellant submitted private medical evidence 
documenting her treatment for a psychiatric disorder, dated 
from February 1990 to June 2001.  The appellant also 
submitted a February 2002 statement by her psychiatrist 
indicating that her psychiatric illness in 1990 was 
exacerbated in part by her participation in the Reserve. 

The Board finds this evidence to be new, in that it had not 
been previously submitted to decision makers.  The February 
2002 doctor's statement is considered material, in that, 
presuming its credibility for the sake of reopening, it 
purports that the appellant's mental illness was aggravated 
by her active duty for training.  Thus, it bears directly and 
substantially upon the specific matter under consideration 
and must be considered in order to fairly decide the merits 
of the claim.   Accordingly, to that extent only, the claim 
to reopen is granted. 


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
mental disability is granted.


REMAND

Having reopened the appellant's claim, the merits of the 
claim must be addressed.  The Board notes that although the 
RO listed the February 2002 opinion by the appellant's 
psychiatrist in the evidence section of the October 2003 
statement of the case, it is unclear whether it actually 
considered the substance of the opinion in its review of the 
case, before denying the application to reopen.   Before the 
Board may proceed, therefore, the RO must consider the merits 
of the claim, to include specifically this opinion, in the 
first instance to avoid prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board notes additionally that the medical evidence of 
record is not sufficient to render a decision in this case.  
Though the appellant has submitted evidence which purports to 
establish a link between the depression she experienced in 
1990 and her service in the Reserve, as well as her 
continuing treatment during which time the diagnosis has 
evolved into other disorders, it is unclear to the Board 
whether that  initial depression is medically linked to the 
schizoaffective disorder from which she is currently 
suffering.  Therefore, an opinion should be sought as to 
whether a relationship exists.

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the appellant to 
"provide any evidence in [her] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO is requested to forward the 
appellant's claims folder to a VA examiner 
for an opinion.  The examiner is requested to 
review the claims folder, with particular 
attention to the records and opinion of Dr. 
Montes, in order to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that 
the appellant's current schizoaffective 
disorder is medically linked to disease or 
injury during active duty for training ending 
in January 1990, or any other period of 
active duty for training.  If an examination 
is deemed necessary by the examiner, it 
should be conducted.  The examiner's review 
of the claims folder should be so noted in 
the opinion.  The rationale for the opinion 
expressed also should be included.

3.  When the RO is satisfied that the record 
is complete, the RO should review all of the 
evidence of record, including the February 
2002 psychiatrist's opinion and any new VA 
opinion received, and readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and her representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claim.  The appellant need take no action 
unless otherwise notified, but she may submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


